Large Logo [large_logo.jpg]
 
Dated as of January 8, 2007


Mr. John Pappajohn
Chairman
Healthcare Acquisition Corp.
2116 Financial Center
666 Walnut Street
Des Moines, IA 50309



 
Re:
Letter of Engagement



Dear Mr. Pappajohn:


The purpose of this Advisory Agreement (“Agreement”) is to confirm the agreement
between Healthcare Acquisition Corp., a Delaware corporation (“Company”), and
Maxim Group LLC (“Maxim”), a New York limited liability company whose offices
are located in New York City, New York with respect to the matters herein set
forth.



 
1.
Relationship.



A. The Company appoints Maxim as its lead merger and acquisition advisor to
assist and advise the Company with respect to the Company’s proposed acquisition
(the “Transaction”) of PharmaAthene, Inc. (the “Target”) and Maxim accepts such
retention upon the terms and conditions contained herein. In connection with its
retention hereunder, Maxim may provide certain or all of the following services
in connection with the potential Transaction(s): (a) review the Company’s
presentation and marketing materials and other materials used to present the
Company to the investment community; (b) organize institutional and retail road
shows for management of the Company to present to; (c) increase exposure to the
investment community and assist in broadening the investor base through both
retail and institutional roadshows; (d) and provide such other financial
advisory services upon which the parties may mutually agree (hereinafter
referred to as the “Advisory Services”). It is expressly understood and agreed
that Maxim shall be required to perform only such Advisory Services as may be
necessary or desirable in connection with a Transaction and therefore may not
perform all of the tasks enumerated above during the term of this Agreement. It
is further understood that Maxim’s Advisory Services may not be limited to those
enumerated in this paragraph, as the circumstances require.


B. It is expressly understood and agreed by both parties that the Company will
not utilize the Advisory Services performed by Maxim for any purpose other than
that which is specifically contemplated by this Agreement, and that Maxim’s
Advisory Services are confidential and shall not in no way be communicated to
any third party(s) interested in engaging in a Transaction except to the extent
that such disclosure is required by law, including the federal securities laws,
rule, regulation or judicial or administrative process. For the point of further
clarification, it is further understood and agreed by the parties to this
Agreement that Maxim’s Advisory Services do not contemplate the rendering of a
fairness opinion for use in any filing with the Securities and Exchange
Commission or any proxy materials to be sent to the Company’s shareholders and
the Company shall not use any of the materials prepared by Maxim for any purpose
other than internal use without the prior express written consent and approval
of Maxim except to the extent such use is required to enable the Company to
comply with its obligations under any law, rule, regulation or judicial or
administrative process. Notwithstanding anything contained herein, the Company
understands and agrees that Maxim shall not provide “proxy solicitation”
services to the Company and shall not be recommending to shareholders of the
Company the manner in which such shareholders should vote with respect to any
Transaction.



Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 2 of 9

 
 
C. As used in this Agreement, the term “Transaction” shall mean, whether
effected directly or indirectly or in one transaction or a series of
transactions, the acquisition through a merger, capital stock exchange, asset
acquisition, stock acquisition or other similar business combination of one or
more businesses in the heatlhcare industry and/or other related industries.


2. Term of Agreement. This Agreement will terminate on the earlier of (i) August
3, 2007 or (ii) the Close (as defined in paragraph 3 below) unless earlier
terminated pursuant to Section 6 herein or extended to another date mutually
agreed to in writing (such date of termination, the “Termination Date”). This
Agreement shall not be in effect until execution of a definitve acquisition
agreement between the Company and the Target, except with respect to the payment
of expenses under Section 4 hereof.


3. A. Financial Advisor Fee. For providing the Advisory Services, Maxim shall be
paid a cash fee of $500,000 (the “Success Fee”). The Company shall pay the
Success Fee to Maxim at the Close (as defined in paragraph 3 below) of such
Transaction.  
   
B. As used herein, the term “Close” occurs at the time of consummation of the
Transaction.


C. In no event shall any obligations of the Company to pay fees or any other
compensation to any other advisor or any other person in connection with any
Transaction reduce the Success Fee and other expenses payable by the Company to
Maxim under this Agreement.


D. The Company acknowledges and agrees that any compensation payable or paid to
Maxim hereunder shall not be construed or characterized as compensation to an
underwriter within the meaning of the rules of the NASD. The Company recognizes
that the fees and expenses payable to Maxim under the terms of this Agreement do
not waive or in any way obviate the Company’s obligation to pay any of the
previously agreed upon deferred compensation due and payable to Maxim under the
terms of the Underwriting Agreement dated July 28, 2005, between Maxim and the
Company (the “Underwriting Agreement”). The Company and Maxim agree and
acknowledge that such deferred compensation shall be payable to Maxim as set
forth in the Undewriting Agreement. 


E. In the event the Company desires to engage Maxim to: (i) provide placement
agency or similar fund raising services , such engagement shall be memorialized
in separate agreements between the Company and Maxim which shall contain such
terms and provisions relating thereto as the parties may agree upon.


4. Expenses. In addition to the fees payable hereunder, and regardless of
whether any Transaction is proposed or consummated, the Company shall reimburse
Maxim for all reasonable out of pocket expenses incurred by Maxim for legal,
travel, food, lodging up to an aggregate of $15,000 in connection with the
services performed by Maxim pursuant to this Agreement. Such expenses shall be
paid within thirty (30) days from the date an invoice is submitted to the
Company.
 
 
Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 3 of 9

 


5. Independent Contractor. The parties agree that Maxim is acting solely as an
independent contractor under this Agreement. Maxim is not authorized to make any
representations, warranties, agreements, covenants or commitments of any nature
whatsoever on behalf of the Company not contemplated by this Agreement, unless
and then only to the extent expressly authorized in writing by the Company to do
so.

6. Termination. The Company or Maxim may terminate this Agreement at any time
upon thirty (30) days prior written notice to the other party; provided,
however, that the Company may only terminate this Agreement in the event that
Maxim is in material breach of its obligations under the terms of this Agreement
and provided that the Company shall have provided Maxim with a right to cure
such breach. Notwithstanding any such termination, Maxim shall nonetheless be
entitled to receive all amounts due to Maxim in consideration for services
rendered hereunder by Maxim to the extent provided in paragraphs 3 and 4 hereof.


7. Indemnification. The Company agrees to indemnify and hold harmless Maxim,
including any affiliated companies, and their respective officers, directors,
controlling persons and employees and any persons retained in connection with
this Agreement in accordance with the terms set forth in Exhibit A of this
letter. 


8. Information; Confidentiality. During the term of this Agreement, the Company
agrees to cooperate with Maxim and to furnish, or cause to be furnished, to
Maxim, any and all information and data concerning the Company and a Transaction
that Maxim deems appropriate in connection with the rendering of its services
hereunder.


The Company agrees that any information or advice rendered by Maxim or its or
its officers, employees, agents and representatives (“Representatives”) in
connection with its engagement hereunder is solely for the Company’s
confidential use in connection with its evaluation of a Transaction. Except as
otherwise required by law, rule, regulation, or judicial or administrative
process, the Company will not, and will not permit any third party to, disclose
or otherwise refer to such advice or information without Maxim’s prior written
consent.


Except as contemplated by the terms hereof or as required by applicable law,
rule, regulation or judicial or administrative process, Maxim and its
Representatives shall keep confidential all non-public information
(“Information”) provided to it by or on behalf of the Company (including,
without limitation, Information relating to the Transaction and Information
regarding the Target). For purposes of this paragraph, the term Information
shall not include information that: (a) is, at the time of disclosure, or
subsequently enters the public domain without a breach by Maxim of any
obligation owed to the Company; (b) became known to Maxim prior to the Company’s
disclosure of such Information to Maxim; (c) became known to Maxim from a source
other than the Company, and other than by the breach of an obligation of
confidentiality owed to the Company; or (d) is disclosed by the Company to a
third party without restrictions on its disclosure. The Company and Maxim
acknowledge and agree that this Agreement and the terms of this Agreement are
confidential and except as required by law (including, without limitation, any
proxy statement or similar filing with the SEC in connection with the
Transaction) will not be disclosed to anyone other than the officers, employees
and directors of the Company and Maxim and their respective accountants and
legal counsel. Maxim acknowledges that the confidentiality provisions of this
Agreement shall be deemed to be an agreement to keep the Information in
confidence as contemplated by Regulation FD promulgated by the Securities and
Exchange Commission. In addition, Maxim acknowledges and agrees that some of the
Information may be considered “material non-public information” for purposes of
the federal securities laws (“Insider Information”) and that Maxim and its
Representatives will abide by all securities laws relating to the handling of
and acting upon Insider Information related to the Company and the Target.
Further, Maxim shall comply with all securities laws and regulations,,
including, without limitation, Regulation M, in connection with the performance
of its duties hereunder.
 


Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 4 of 9

 

9. Certain Representations and Warranties of the Company. The Company represents
and warrants to Maxim that neither the execution of this Agreement nor the
consummation of any Transaction contemplated by this Agreement will conflict
with or result in a breach of any of the terms and provisions of, or constitute
a default (or an event which with notice or the lapse of time, or both, would
constitute a default) under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company pursuant
to any oral or written agreement, understanding or arrangement to which the
Company or its affiliates is a party.


10. Waiver Against Trust Fund. Reference is made to the Final Prospectus of the
Company, dated July 28, 2005 (the “Prospectus”). Maxim and its authorized
signatory indicated below have read the Prospectus and understand that the
Company has established a trust fund (collectively with the initial principal
and interest accrued from time to time thereon, the “Trust Fund”), initially in
an amount of at least $64,980,000 for the benefit of the Company’s public
stockholders (the “Public Stockholders”) and the underwriters of the Company’s
initial public offering and that, except for a portion of the interest earned on
the amounts held in the Trust Fund, the Company may disburse monies from the
Trust Fund only: (i) to the Public Stockholders in the event of the redemption
of their shares or the dissolution and liquidation of the Company or (ii) to the
Company and such underwriters after the Company consummates a business
combination (as described in the Prospectus).


For and in consideration of the Company agreeing to retain Maxim to provide
services to the Company, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Maxim hereby agrees
that Maxim does not now and shall not at any time hereafter have any claim to,
or make any claim against, the Trust Fund, regardless of whether such claim
arises as a result of, in connection with or relating in any way to, the
business relationship between the Company and Maxim, this waiver letter or any
other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Claims”). Maxim hereby irrevocably
waives any Claim it may have, now or in the future, and will not seek recourse
against, the Trust Fund for any reason whatsoever. In the event that Maxim
commences any action or proceeding based upon, in connection with, relating to
or arising out of any matter relating to the Company, which proceeding seeks, in
whole or in part, relief against the Trust Fund or the Public Stockholders,
whether in the form of money damages or injunctive relief, in which the Company
or the Public Stockholders prevail, whether on the merits or otherwise, then the
Company shall be entitled to recover from Maxim and/or the party(ies) who
commenced the action or proceeding, the legal fees and associated costs required
to defend such action.


The foregoing waiver shall not apply to claims Maxim may have under applicable
agreements against the Trust Fund for deferred compensation of Maxim (as
described in the Propsectus) which is held in the Trust Fund and is payable to
Maxim upon the consummation of the Transaction.

 
Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 5 of 9

 


11. Disclaimers. The Company agrees that any and all decisions, acts, actions,
or omissions with respect to the Target and any Transaction shall be the sole
responsibility of the Company, and that the performance by Maxim of services
hereunder will in no way expose Maxim to any liability for any such decisions,
acts, actions or omissions of the Company.


12. Choice of Law; Venue; Attorney’s Fees; Waiver of Jury Trial. This Agreement
shall be governed by the internal laws of the State of New York, without regard
to conflict of laws principles. Each of Maxim and the Company: (i) agrees that
any legal suit, action or proceeding arising out of or relating to this
engagement letter and/or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection which it may have or hereafter has to the venue of any such suit,
action or proceeding, and (iii) irrevocably consents to the jurisdiction of the
New York Supreme Court, County of New York, and the United States District Court
for the Southern District of New York in any such suit, action or proceeding.
Each of Maxim and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon
Maxim mailed by certified mail to Maxim’s address shall be deemed in every
respect effective service process upon Maxim, in any such suit, action or
proceeding.

If any party to this Agreement brings an action directly or indirectly based
upon this Agreement or the matters contemplated hereby, the prevailing party
shall be entitled to recover, in addition to any other appropriate amounts, its
reasonable costs and expenses in connection with such proceeding, including, but
not limited to reasonable attorneys’ fees and court costs. Any right to trial by
jury with respect to any law suit, claim or other proceeding arising out of or
relating to this Agreement or the services to be rendered by Maxim hereunder is
expressly and irrevocably waived by the parties hereto.


13. Parties. Nothing in this Agreement, expressed or implied, is intended to
confer or does confer on any person or entity other than the parties hereto and
their respective successors and assigns and, to the extent expressly set forth
herein, the Indemnified Persons (as defined on Exhibit A hereto), any rights or
remedies under or by reason of this Agreement or as a result of the services to
be rendered by Maxim hereunder.


14. Severability. In the event that any term or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fail on account thereof. It is further agreed that if any one or more of such
paragraphs or provisions shall be judged to be void as going beyond what is
reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.


15. Review by Counsel. This Agreement has been reviewed by the signatories
hereto and their counsel. There shall be no construction of any provision
against Maxim because this Agreement was drafted by Maxim, and the parties waive
any statute or rule of law to such effect.

 
Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD

 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 6 of 9

 


16. Credit. Subject to applicable securities laws and regulations, Maxim may, at
its own expense, place announcements in financial and other newspapers and
periodicals describing its services in connection with the Transaction. The
content of any such announcement shall be subject to the Company’s prior
approval, which approval shall not be unreasonably withheld or delayed.


17. Survival of Certain Provisions. The provisions of Sections 3, 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14, 15, 18, 20, 21 and this Section 17, shall survive any
termination of this Agreement.

18. Entire Agreement. This Agreement and the schedule hereto sets forth the
entire understandings of the parties relating to the subject matter hereof and
supersedes and cancels any prior or contemporaneous communications,
understandings or agreements between the parties hereto. The parties mutually
agree that this Agreement shall in no way obviate, amend or affect the terms,
conditions and/or attendant obligations of any agreements between the Company
and Maxim, including, without limitation, the Underwriting Agreement dated as of
July 28, 2005.


19. Modification. This Agreement may not be altered, amended, changed or
modified, nor can any of its provisions be waived, except by written amendment
signed by both parties hereto.


20. Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which, when taken together, shall constitute one and the same
agreement.


21. Notices. All notices provided hereunder shall be given in writing and either
delivered personally or by overnight courier service or sent by certified mail,
return receipt requested, or by facsimile transmission, if to Maxim, to:


Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attention: Edward L. Rose, Esq., General Counsel
Fax No. (212) 895-3860
as well as to:
James E. Siegel, Esq., Assistant General Counsel,
Fax No. (212) 895-3888,


And if to the Company, to the addresses, set forth on the first page of this
Agreement, Attention, John Pappajohn. Any notice delivered personally or by fax
shall be deemed given upon receipt (with confirmation of receipt required in the
case of fax transmissions); any notice given by overnight courier shall be
deemed given on the next business day after delivery to the overnight courier;
and any notice given by certified mail shall be deemed given upon the second
business day after certification thereof.




(Signature Page to follow)
 
Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 7 of 9




If the foregoing correctly sets forth our agreement with respect to the matters
addressed herein, please so confirm by signing and returning one copy of this
letter. Your signature below shall indicate the Company’s agreement to the terms
hereof. We look forward to working with you.





 
Sincerely,
     
MAXIM GROUP LLC
             
/s/ Andrew H. Scott
 
Name: Andrew H. Scott
 
Title: Managing Director
             
/s/ Clifford A. Teller
 
Name: Clifford A. Teller
 
Title: Director of Investment Banking





AGREED TO AND ACCEPTED:


HEALTHCARE ACQUISITION CORP.




/s/ John Pappajohn_________________ 
Name: John Pappajohn
Title:   Chairman

 
Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 8 of 9

 

Exhibit A


INDEMNIFICATION PROVISIONS


Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.


The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all reasonable legal and other
costs, expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Maxim’s acting for the Company,
including, without limitation, any act or omission by Maxim in connection with
its acceptance of or the performance or non-performance of its obligations under
the Agreement between the Company and Maxim to which these indemnification
provisions are attached and form a part (the “Agreement”), any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any Agency Agreement), or the enforcement by Maxim of its rights under
the Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of Maxim by
the Company or for any other reason, except to the extent that any such
liability is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from such
Indemnified Party’s bad faith, gross negligence or willful misconduct.


These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.


If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company’s written consent. The Company shall not, without
the prior written consent of Maxim, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal omission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.
 
 
Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 
Healthcare Acquisition Corp.
Small logo [small_logo.jpg]
January 8, 2007
Page 9 of 9

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and it stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Maxim in
connection with such transaction or transactions. Notwithstanding the foregoing,
in no event shall the amount contributed by all Indemnified Parties exceed the
amount of fees previously received by Maxim pursuant to the Agreement.


Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.
 
 
Members NASD & SIPC
405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com
New York, NY * Woodbury, NY * Chicago, IL* Red Bank, NJ * Baltimore, MD
 
 

--------------------------------------------------------------------------------

 